Order, Supreme Court, New York County (Bernard J. Fried, J), entered December 4, 2006, which, to the extent appealed from, denied defendants’ motion for summary judgment on the second cause of action and granted the motion as to the first cause of action, unanimously modified, on the law, to grant the motion for summary judgment dismissing the second cause of action, and otherwise affirmed, without costs.
Defendants established their entitlement to summary judgment on the second cause of action, for negligent misrepresentation, by demonstrating that they were nonprofessionals who negotiated an arm’s length commercial contract with plaintiffs and had no special relationship with them (see Kimmell v Schaefer, 89 NY2d 257, 264 [1996]). Plaintiffs failed to raise a triable issue in this regard.
The first cause of action, for fraud, is based on alleged misrepresentations of future intention. Plaintiffs failed to raise a triable issue whether defendants made the statements without any present intention of acting in conformity therewith (see Elghanian v Harvey, 249 AD2d 206 [1998]).
We have reviewed plaintiffs’ remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Friedman, Sweeny and Moskowitz, JJ.